Citation Nr: 0939710	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for myopic astigmatism, 
claimed as vision problems, to include whether service 
connection may be granted.

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran provided testimony at an August 2009 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

The issue of entitlement to a compensable disability 
evaluation for service-connected bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1968 rating decision, the RO 
denied a claim of entitlement to service connection for 
myopic astigmatism and properly notified the Veteran of such 
determination.  

2.  The evidence associated with the claims file subsequent 
to the November 1968 rating decision includes service 
treatment records not previously available. 

3.  Myopic astigmatism is a developmental disorder of the eye 
and service connection is, by regulation, precluded for such 
developmental disorder; no acquired eye disorder is causally 
related to active service. 

CONCLUSIONS OF LAW

1.  The November 1968 rating decision which denied the 
Veteran's claim of entitlement to service connection for 
myopic astigmatism is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the November 1968 
rating decision is new and material and the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2009).

3.  Service connection for myopic astigmatism is precluded as 
a matter of law. 
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 
38 C.F.R. §§ 3.303(c), 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, a 
hearing transcript, and VA outpatient treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  
The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

In the present case, the previously denied eye claim is being 
reopened, rendering moot any notice deficiencies under Kent.  
An April 2005 letter provided appropriate and complete notice 
as to the underlying service connection claim, as well as the 
increased rating claim.  Additional notice in 2008 explained 
how VA establishes disability ratings and effective dates.  
Such notice, although late, was followed by readjudication of 
the claims, curing the timing defect.  Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006).  

Regarding the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained service treatment records, VA 
outpatient treatment records, and afforded the Veteran an 
opportunity to testify before the Board.  Regarding the claim 
of service connection for an eye condition, the Board notes 
that the Veteran has not been given a VA examination.  In 
this regard, for disability compensation claims, VA must 
provide a medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence is on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Board notes that the evidence does 
show that the Veteran has a current diagnosis of myopic 
astigmatism.  Moreover, there is evidence of this upon 
separation from service.  However, this condition is a 
congenital defect which is not contemplated for VA 
compensation services.  As such, the threshold for 
entitlement to an examination is not met for this claim.  See 
McLendon.  

Further regarding the duty to assist, all known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

New and Material Evidence to Reopen Claim

This appeal arises out of the Veteran's claim that his myopic 
astigmatism is related to his active service.  

A rating decision denying service connection was issued in 
November 1968.  At that time, the evidence of record did show 
that the Veteran had a current disability; the diagnosis of 
record was myopic astigmatism.  The claim was denied as the 
disorder was deemed a congenital or developmental 
abnormality.  The Veteran did not file an appeal and the 
decision became final.  See 38 U.S.C.A. § 7105.  In January 
2005, he requested that his claim be reopened, such request 
was denied by the RO in a June 2005 rating decision, because 
the recently received reserve service treatment records were 
negative for evidence of a traumatic eye injury during a 
period of active duty for training.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the last final November 1968 rating decision 
is new and material.  Specifically, reserve service treatment 
records dated in September 1983 through November 2004 meet 
the requirements set forth under 38 C.F.R. § 3.156(c), as 
they were not of record at the time of the November 1968 
rating decision.  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.
  
The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the Veteran.  In 
this case, the RO has considered the underlying service 
connection claim.  Moreover, the Veteran has been provided 
with pertinent laws and regulations regarding service 
connection.  He has been given the opportunity to review the 
evidence of record and submit arguments in support of his 
claim.  His arguments have focused squarely on the issue of 
service connection, not whether new and material evidence has 
been submitted.  Therefore, the Board can proceed with this 
claim without prejudice to the Veteran.  See Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection 

This appeal arises out of the Veteran's claim that his myopic 
astigmatism is related to his service.  Specifically, the 
Veteran contends that his current eye condition is the result 
of an injury he sustained in May 1966, during service, when 
his weapon recoiled, causing an explosion and resulting in 
his eye disability. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Myopia, more commonly known as near-sightedness, is also 
defined as an error of refraction.  See Dorland's Illustrated 
Medical Dictionary, 1094 (31st edition, 2007). Myopic 
astigmatism is also defined as a form of refractive error.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations do not 
contemplate service connection for a refractive error of the 
eye(s) unless such defect was subjected to a superimposed 
disease or injury which created additional disability.  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 
45,711) (Oct. 30, 1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

Upon review of the evidence of record, the Board finds that 
service connection is not warranted for an eye disability.  
The evidence of record does not show that the Veteran 
currently has any eye disability for VA purposes.  The 
Veteran's April 1965 induction physical examination shows his 
eyes to be normal, although the report indicates that the 
Veteran is to be referred for an eye consultation and 
provides a diagnosis of amblyopia.  There is a subsequent 
April 1965 referral for an eye consultation for 
"refraction."  The Veteran's service treatment records 
(STRs) show that he was seen in service in May 1966, with 
20/80 eyesight in both eyes, however, the physician noted 
that the Veteran's STR's are absent for a diagnosis of 
refraction.  There is no further indication in the Veteran's 
STR's that the Veteran was ever seen again for any eye 
problem.  On his May 1968 report of medical history, the 
Veteran reported that he experienced eye trouble due to a 
recoiled rifle explosion in Vietnam, however, his May 1968 
separation physical examination report indicated his eyes to 
be normal, although he was diagnosed with myopic astigmatism.  
Post-service records continue to show myopic astigmatism but 
do not indicate any acquired eye disability.

Again, service connection may not be granted for refractive 
error of the eyes, including myopia and astigmatism.  
Moreover, neither the Veteran's service treatment records nor 
his VA outpatient treatment records show that he has any 
current eye disability that resulted from a superimposed 
injury or disease to a defect such as refractive error.  See 
VAOPGCPREC 82-90 (July 18, 1990).  In this regard, the Board 
notes the Veteran's May 1968 separation physical examination 
report, which provides a diagnosis of myopic astigmatism but 
otherwise indicates normal eyes.  

In sum, there is no basis for an award of service connection 
for myopic astigmatism.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the claim for 
service connection for myopic astigmatism is reopened; the 
appeal is granted to this extent only. 

Service connection for myopic astigmatism is denied. 


REMAND

The Veteran is seeking a compensable disability rating for 
his service-connected bilateral hearing loss.  He underwent a 
VA audiological evaluation in December 2008, the results of 
which indicated that his disability is not so severe as to 
warrant a compensable rating.  In the August 2009 hearing 
before the Board, the Veteran contended that his hearing loss 
disability is more severe than the results suggest.  In this 
regard, the Veteran reported that he experiences difficulty 
communicating, specifically, he often asks people to repeat 
themselves or he positions himself in a way so that he can 
read lips.  The Veteran further indicated that he is not 
currently employed and does not feel that he could maintain a 
job due to his current hearing disability.  

In addition, the Board notes while the Veteran was afforded a 
VA audiological examination in December 2008, the examiner 
did not provide sufficient detail regarding the effects of 
the Veteran's hearing loss on his occupational 
functioning and daily activities.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  As indicated above, during the 
aforementioned hearing before the Board, the Veteran 
specifically alleges that his hearing loss prevents him from 
maintaining 
employment, raising the issue of whether an extraschedular 
rating can be awarded under 38 C.F.R. § 3.321.  Unlike the 
rating schedule for hearing loss, the extraschedular 
provisions do not rely exclusively on objective test results 
to determine if referral is warranted.  VA audiological 
evaluations should address the effect of a hearing loss 
disability on a Veteran's occupational functioning and daily 
activities in order to facilitate these determinations.  Id.  
Such discussion is lacking in the most recent VA audiological 
evaluation of record.

Given that the December 2008 VA examiner did not discuss the 
effect of a hearing loss disability on a Veteran's 
occupational functioning and daily activities as per 
Martinak, and the evidence of record suggests the Veteran's 
hearing loss disability may have worsened since his most 
recent VA examination, the Board finds that  
another examination is required to determine his current 
level of disability.

Furthermore, in the recent case of Rice v. Shinseki, 22 Vet. 
App.  447 (2009), the Court held that a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) claim is not freestanding; 
rather, it is part of an increased rating claim for a 
service-connected disability.  Id. at 453-54.  Given the 
assertions of unemployability, this is considered a component 
of the claim on appeal.  Accordingly, an opinion should be 
obtained as to whether the service-connected hearing loss 
precludes substantially gainful employment, and this issue 
should be incorporated into the readjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The testing 
must include a puretone audiometry test, 
showing the puretone thresholds in 
decibels at the frequencies of 1000, 2000, 
3000 and 4000 Hertz, as well as the 
Maryland CNC controlled speech 
discrimination test.  The claims file must 
be made available to the examiner for 
review.  The examination must also include 
a discussion of the effects of the 
Veteran's hearing loss on his occupational 
functioning and daily activities.  
Additionally, the examiner should state 
whether the Veteran is unable to obtain 
and maintain substantially gainful 
employment due to his service-connected 
hearing loss.  All opinions should be 
accompanied by a clear rationale.  Add the 
report of the full test results to the 
Veteran's claims file.

2.  Thereafter, readjudicate the Veteran's 
claim, including the issue of entitlement 
to a total disability rating based on 
individual unemployability (TDIU), which is 
deemed a component of the increased rating 
claim and is found to already be under the 
Board's jurisdiction.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


